United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2199
                        ___________________________

                             Leonardo Ciprian-Pablo

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: January 31, 2014
                             Filed: February 5, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Guatemalan citizen Leonardo Ciprian-Pablo petitions for review of an order of
the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
denial of withholding of removal.1 After carefully reviewing the BIA’s conclusions
of law de novo, and its factual determinations under the substantial-evidence
standard, we find no basis for reversal. See De Castro-Gutierrez v. Holder, 713 F.3d
375, 379 (8th Cir. 2013) (standards of review). We agree with the BIA’s
determination that Ciprian-Pablo failed to establish a clear probability of persecution
in Guatemala on account of a protected ground. Cf. Matul-Hernandez v. Holder, 685
F.3d 707, 712-13 (8th Cir. 2012) (agreeing with BIA that “the group ‘Guatemalans
returning from the United States who are perceived as wealthy’” is not particular
social group within meaning of immigration laws; upholding denial of relief where
petitioner presented no evidence that his uncle’s kidnapping, and related ransom
request, were at all related to fact that petitioner’s uncle was visiting from United
States). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                        ______________________________




      1
        Ciprian-Pablo was also denied asylum, but he does not address this claim in
his brief. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004)
(petitioner waives claim that is not meaningfully raised in opening brief).

                                         -2-